DETAILED ACTION
	This Office action is based on the amendments filed October 31, 2022 for application 17/188,699. Claims 1-3 have been amended. Claims 1-3 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed October 31, 2022 have been considered. 

Regarding claim 1, the objection to claim 1 for the period at the end of line 11 has been amended, therefore this objection is withdrawn. The 112(b) rejection to claim 1 for a lack of antecedent basis in line 1 has been amended, therefore this rejection is withdrawn. The 112(b) rejection to claim 1 for a lack of antecedent basis in line 5 has been amended, therefore this rejection is withdrawn. The 101 rejection to claim 1 in line 7 is amended, therefore this rejection is withdrawn. The 101 rejection in claim to claim 1 in line 8 has been amended, therefore this rejection is withdrawn.

The 112(b) rejection to claim 1 for a lack of antecedent basis in line 12 has not been amended and is not withdrawn, more information regarding this rejection is provided in the 112(b) rejection below.

Regarding claim 2, the 112(b) rejection to claim 2 in line 1 has been amended, therefore this rejection is withdrawn. The 101 rejection to claim 2 in line 2 has been amended, therefore this rejection is withdrawn.

Regarding claim 3, the 112(b) rejection to claim 3 for failing to correspond in scope with the invention has been amended, therefore this rejection is withdrawn. The 112(b) rejection to claim 3 in line 1 has been amended, therefore this rejection is withdrawn. The 101 rejection to claim 3 in line 1 has been amended, therefore this rejection is withdrawn. 

Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive.

In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hernandez discloses that the immobilizer includes, “peripheral tabs or elements for bending over onto corresponding elements of the hand for holding it on the hand” [Col. 1, Lines 14-16]. While Hernandez does not explicitly disclose tabs on the sides of the digital segments, adding tabs to the sides of the digital segments is supported by this statement and, with reasonable motivation from another reference, would be obvious to do.

Applicant's arguments with respect to Wang and the combination of Hernandez and Wang have been considered but are moot because the new ground of rejection does not rely on Wang applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new grounds of rejection necessitated by applicant’s amendments provided below.

Drawings
The replacement drawings were received on October 31, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "Said at least one flexible tab element" in line 10.  There is insufficient antecedent basis for this limitation in the claim. There is no “at least one flexible tab element” established prior to this limitation so it is unclear what this recitation is limiting. This stems from an error in the non-final rejection filed July 1, 2022 that mistakenly labeled the wrong line to be amended. Line 10 was correctly worded prior to the amendment. The previous Office action meant to address that in line 12, the recitation “the tab elements” has insufficient antecedent basis for the limitation in this claim because it is unclear if these are the same tab elements as mentioned prior as “flexible” is used to describe the tab elements in the other claims. This rejection may be overcome with language such as “the flexible tab elements” in line 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 5,855,209) in view of an NPL (http://www.armororthopedics.com/en/urunler/15-el_elbilegi_parmak.html?s=3).

Regarding claim 1, Hernandez discloses an article constituted by a patient's hand immobilizer, the hand constituting a terminal portion of the limb (Fig. 6; [Col. 2, Lines 24-29], “The immobilizer, it may be referred to as an article, or device”), comprising, a rigid panel to be fitted to the hand ([Abstract], “a main panel of aluminum shaped to the hand”), the panel being integral and of one-piece of aluminum (a main segment 14; [Col. 1, Lines 7-8], “The device includes an aluminum layer or panel which forms the structural basis of the article”), and being planar in shape (Fig. 2; [Col. 1, Lines 11-13], “The aluminum provides the necessary mechanical structure, and corresponding strength, for holding the patient's hand in outstretched flat position”), and of uniform thickness throughout outline dimensions of the panel ([Col. 3, lines 13-19], “a thickness of 0.034” is satisfactory”), the panel includes
A main segment (a main segment 14) configured for the metacarpus ([Col. 2, Lines 32-34], “This layer has a main segment 14 corresponding to the main part of the hand, or metacarpus”), and
Digital segments (digital segments 16) configured for the fingers respectively and positioned correspondingly thereto ([Col. 2, Lines 34-35], “it also includes digital segments 16 corresponding to the fingers of the hand”).
Hernandez does not disclose at least one flexible tab element extending perpendicular to the central axis of each of the digital segments or the tab elements being sufficiently long to be bendable over the side of the finger of a patient for securing the article on the hand.
However, the NPL shows at least one flexible tab element extending perpendicular to the central axis of each of the digital segments (Fig. 1 below) and the tab elements being sufficiently long to be bendable over the side of the finger of a patient for securing the article on the hand (Fig. 1 below).

    PNG
    media_image1.png
    575
    814
    media_image1.png
    Greyscale

Fig. 1
	It would have been obvious to an artisan of ordinary skill before the effective filing date to add flexible tab elements extending perpendicular to the central axis of each digital segment that are long enough to bend over the side of the finger for securing the digital segment to the hand on the hand immobilizer of Hernandez as taught by the NPL.  A skilled artisan would have been motivated to do so because the NPL teaches that flexible tab elements extending perpendicular to the central axis of each digital segment that are long enough to bend over the side of the finger for securing the digital segment to the hand are advantageous because they secure the finger at the knuckle which helps ensure that the fingers cannot move while secured. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to finger immobilization devices. Figure 2 below shows that the product was available before the effective filing date of the claimed invention as it was publicly marketed on January 29, 2020.

    PNG
    media_image2.png
    1089
    1919
    media_image2.png
    Greyscale

Fig. 2

Regarding claim 2, Hernandez does not disclose the article of claim 1 including at least two flexible tab elements extending from each digital segment configured for the fingers.
However, the NPL shows at least two flexible tab elements extending from each digital segment configured for the fingers (Fig. 3 below).

    PNG
    media_image3.png
    451
    769
    media_image3.png
    Greyscale

Fig. 3
It would have been obvious to an artisan of ordinary skill before the effective filing date to have  at least two flexible tab elements extending from each digital segment configured for the fingers on the hand immobilizer of Hernandez as taught by the NPL.  A skilled artisan would have been motivated to do so because the NPL teaches that having at least two flexible tab elements extending from each digital segment configured for the fingers is advantageous because two flexible tabs is more secure than 1 and allows the pressure from the flexible tab to be more distributed. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to finger immobilization devices.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 5,855,209) in view of an NPL (http://www.armororthopedics.com/en/urunler/15-el_elbilegi_parmak.html?s=3) as applied in claim 2 above, and further in view of Williams, Jr. (US 5,453,064).

Regarding claim 3, Hernandez does not disclose the articles of claim 2 in which said flexible tab elements on one digital segment are offset from said flexible tab elements on an adjacent digital segment.
However, Williams, Jr. discloses said flexible tab elements on one digital segment are offset from said flexible tab elements on an adjacent digital segment (Williams, Jr.: Fig. 7; [Col. 6, Lines 37-39], “In FIG. 7, there are shown rods 230 extending down the fingers to the wrist and attached to the finger tips by a wrap at 50”; Figure 7 shows the wraps being offset between adjacent digital segments).
It would have been obvious to an artisan of ordinary skill before the effective filing date to offset the flexible tab elements of Hernandez between adjacent fingers as taught by Williams, Jr.  A skilled artisan would have been motivated to do so because Williams, Jr. teaches that offsetting the finger restraints is advantageous so that the device immobilizes the finger tips which are offset because the fingers are different lengths. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to finger immobilization devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786